
	

113 HR 620 IH: Rachel Carson Nature Trail Designation Act of 2013
U.S. House of Representatives
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 620
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2013
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate the Rachel Carson Nature Trail, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rachel Carson Nature Trail Designation
			 Act of 2013.
		2.FindingsCongress finds that Rachel Carson—
			(1)was born on May
			 27, 1907, on a farm in Springdale, Pennsylvania, graduated magna cum laude with
			 a bachelor’s degree in biology from the Pennsylvania College for Women (later
			 Chatham College), and was awarded a full scholarship that enabled her to obtain
			 a master’s degree in marine zoology from Johns Hopkins University in
			 Baltimore;
			(2)was a
			 world-renowned environmental scientist, writer, and educator;
			(3)worked as a
			 writer, editor, and ultimately Editor-in-Chief for the U.S. Fish and Wildlife
			 Service’s publications department;
			(4)published the
			 groundbreaking book Silent Spring in September 1962, which was translated into
			 more than a dozen foreign languages and inspired the environmental
			 movement;
			(5)used the National
			 Park Service’s Glover Archbold Park in the District of Columbia for her
			 observations and study of nature and the environment;
			(6)accomplished much
			 of her professional work at the United States Department of the Interior in the
			 District of Columbia;
			(7)performed research
			 on pesticides, the findings of which were sustained by a Science Advisory
			 Committee appointed during President John F. Kennedy’s administration, and
			 resulted in State legislatures enacting pesticide-regulating
			 legislation;
			(8)was inducted into
			 the American Academy of Arts and Letters and received many other honors;
			(9)passed away on
			 April 14, 1964, in Silver Spring, Maryland; and
			(10)leaves a rich
			 legacy that will continue to benefit present and future generations well beyond
			 the 50th anniversary of Silent Spring in September 2012.
			3.Designation of
			 the Rachel Carson Trail
			(a)DesignationThe trail located in Glover Archbold Park
			 in the District of Columbia from Canal Road to Van Ness Street, designated by
			 the National Park Service as Reservation 351 and 450, shall be designated and
			 known as the Rachel Carson Nature Trail.
			(b)ReferenceAny
			 reference in any law, regulations, document, record, map, paper, or other
			 record of the United States to the trail referred to in subsection (a) is
			 deemed to be a reference to the Rachel Carson Nature Trail.
			(c)SignageThe
			 Secretary of the Interior shall post signs on or near the Rachel Carson Nature
			 Trail that include one or more of the following:
				(1)Information on
			 Rachel Carson and her contributions to the environmental movement.
				(2)Images of Rachel
			 Carson.
				(3)References to
			 Rachel Carson’s efforts to educate others about the importance of environmental
			 protection, conservation, and sustainability.
				
